Rose, J,
The facts and issues in this case are the same as in Westman v. Carlson, ante, p. 847, except in the following particulars: Plaintiff herein was sued in the county court of Saunders county as Peter John Westman, while his real name is John Westman or John Peter Westman, *851For failure of the district court to open the county court’s judgment, on account of the misnomer suggested, error is assigned in this court. The question, however, is not discussed in plaintiff’s brief, and for that reason is deemed to be waived. It follows that the decision in the present case is controlled by the rulings in the case cited.
The judgment of the district court is therefore
Affirmed.